Per Curiam.
Appellant’s original brief fails to contain a copy of the assignment of errors or any specification thereof. Nor does it state the substance of any assignment so that it could be held there was a substantial compliance with the rules on appellate procedure.
These rules are based upon experience, and are designed to expedite the disposition of appeals, as well as lessen costs and expenses for the parties. The rules do not require the record on appeal be printed so that each Judge may have a copy. Appellant’s original brief is required to be prepared in such manner that a printed copy of the record for each Judge will be unnecessary for him to.be properly advised on each matter involved in the appeal. The rules, in general do provide that appellant’s original brief present his assertions of errors, and so much of the. record as may be involved in the determination of the issues he presents on appeal. Each Judge is entitled to be so advised from this brief, and he is not required to> examine the record for this information. Hauser v. Markiwell (1942), 111 Ind. App. 420, 422, 41 N. E. 2d. *534652; Barker, Gdn. v. Central Bldg. & Loan Assn. (1932), 94 Ind. App. 661, 663, 182 N. E. 90; Chicago, etc. R. Co. v. Newkirk (1911), 48 Ind. App. 349, 350, 93 N. E. 860; 2 Ind. Law Enc., p. 239, §383.
“There- shall be attached to the front of • the transcript, immediately following the index, a specific assignment of errors relied upon by the appellant. ...” Rule 2-6. By virtue of the rule the assignment oí errors becomes a part of the transcript and record on' appeal.
“The brief of appellant shall contain short and clear statements disclosing: ■
“(a) ......
“(b)......
“(c) ......
“(d) A concise statement of so much of the iecord as fully presents every error and objection relied upon, referring to the pages and lines of the transcripta': . .
“(e) The brief shall contain under the heading ‘Argument’ a specification of such of the assi'gnéd-érrors as are intended to be urged, and each causé in-'the motion for a new trial which is intended '-tó1 be urged. After each' assignment of error relied upon — except the ruling on a motion for new trial, and "after each cause for a new trial relied upon, there shall' be concisely stated the basis' of the objection to" the: ruling complained of, . . Rule 2-17.
In order to present error on appeal it must be specified in the assignment of errors, and such specification or specifications, or the substance thereof, must appear in the “Concise Statement of the Record” under Rule 2-17 (d). Without such compliance the Judges cannot give intelligent consideration to' the issues in the appeal without resorting to the record, which the rules seek to avoid. When there has been *535such an omission, the judgment, will be affirmed. Hughes v. State Bank of W. Terre Haute (1954), 124 Ind. App. 511, 512, 117 N. E. 2d 563; Williams v. Williams (1953), 123 Ind. App. 495, 112 N. E. 2d 405; Witte v. Witte (1953), 123 Ind. App. 644, 646, 113 N. E. 2d 166; Branson v. Branson (1935), 100 Ind. App. 81, 193 N. E. 686; McBride v. State ex rel. McKinley (1933), 97 Ind. App. 305, 186 N. E. 388.
Judgment affirmed.
Note.—Reported in 150 N. E. 2d 883.